In the United States Court of Federal Claims
                                     No. 16-109 C
                               (Filed January 27, 2016)
                                  Not for Publication

PRESCIENT, INC.,                           )
                           Plaintiff,      )
              v.                           )
                                           )   Disqualification
THE UNITED STATES,                         )
                            Defendant,     )

                                        ORDER

       The instant bid protest was filed on January 21, 2016. See Doc. 1. On January
27, 2016, Matt Martin Real Estate Management, LLC, filed a motion to intervene.
See Doc. 5. It has come to the court’s attention that the intervenor is represented by
attorneys with the firm Venable, LLC. As such, I must disqualify myself as the
presiding judge, and the case will be reassigned to another judge on the court.

       The statute governing judicial disqualification provides, in relevant part, that
a judge “shall” disqualify himself if “[h]e or his spouse, or a person within the third
degree of relationship to either of them, or the spouse of such a person . . . [i]s known
by the judge to have an interest that could be substantially affected by the outcome
of the proceeding.” 28 U.S.C. 455(b)(5)(iii). A “person within the third degree of
relationship” to me is a partner at Venable. As a partner with the firm, he has an
interest that “could be substantially affected by the outcome of the proceeding.” See,
e.g., Potashnick v. Port City Const. Co., 609 F.2d 1101, 1113 (5th Cir. 1980).

      Because the statute specifies that the parties cannot waive disqualification
under these circumstances, I must recuse myself. See 28 U.S.C. 455(e). The clerk
of court is directed to reassign this case.

      SO ORDERED.


                                               s/ James F. Merow
                                               James F. Merow,
                                               Senior Judge